IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
Case No. 5:20-cv-00640-M

MARCIELLA POLLARD, )
)
Plaintiff, )
)

V. ) ORDER
)
UNITED STATES OF AMERICA, )
)
Defendant. )

This matter comes before the court on Defendant’s consent motion seeking to stay discovery
pending the court’s resolution of the parties’ dispositive motions. [DE-18] For good cause shown,
Defendant’s motion is GRANTED. Discovery is hereby STAYED pending resolution of [DE-11] and [DE-

14].

SO ORDERED this the 22! day of JA NUHRY , 2021.

 

Rho E Mews

RICHARD E. MYERS II :
CHIEF UNITED STATES DISTRICT JUDGE

Case 5:20-cv-00640-M Document 19 Filed 01/25/21 Page 1of1
